DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The traversal is on the ground(s) that the restriction between inventions is improper; and the search and examination of the entire application could be made without serious burden.  This is not found persuasive because as stated in the previous Office Action on 7/21/2022, each invention has separate classification; therefore, requires different field of search (MPEP 808.02).  Clearly, a burden exists when more than one invention and species exist that requires numerous class / subclass searches.  Also, species are embodiments (MPEP 806.04(e)).  With regard to separate classification, status in the art or different search, the examiner considers the embodiments to have mutually exclusive characteristics.  
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  In this case claims 6-11 require modifying the target soil amount based on a result of the work whereas group I claims 1-5, 12-14 require modifying the target distance based on a result of the work.  These are two different embodiments which require different searches in different classes/subclasses and therefore are distinct inventions.  Also on page 8 of the applicants arguments applicants does not concede that the two inventions are not distinct from one another. Thus, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 7,509,198) in view of Chiba (US 2020/0217050) Wei (US 2017/0009426) in view of Kochi (US 2003/0004645)
As to claim 1 Shull discloses a control system for a work vehicle including a work implement, the control system comprising: 
a controller configured to 
determine a target design topography at least partially positioned below an actual topography, the target design topography being indicative of a target trajectory of the work implement (Column 2 lines 20-32 “FIG. 1 illustrates a worksite 10 with an exemplary machine 12 performing a predetermined task. Worksite 10 may include, for example, a mine site, a landfill, a quarry, a construction site, or any other type of worksite known in the art. The predetermined task may be associated with altering the current geography at worksite 10. For example, the predetermined tasks may include a grading operation, a leveling operation, a bulk material removal operation, or any other type of operation that results in alteration of the current geography at worksite 10. As machine 12 moves about worksite 10, a satellite 14 or other tracking device may communicate with an onboard control system 16 to monitor the movement of machine 12.”), 
to operate the work implement according to the target design topography(Column 2 lines 20-32 “FIG. 1 illustrates a worksite 10 with an exemplary machine 12 performing a predetermined task. Worksite 10 may include, for example, a mine site, a landfill, a quarry, a construction site, or any other type of worksite known in the art. The predetermined task may be associated with altering the current geography at worksite 10. For example, the predetermined tasks may include a grading operation, a leveling operation, a bulk material removal operation, or any other type of operation that results in alteration of the current geography at worksite 10. As machine 12 moves about worksite 10, a satellite 14 or other tracking device may communicate with an onboard control system 16 to monitor the movement of machine 12.”), and

Shull does not explicitly disclose acquire an end position and a target distance of work performed by the work vehicle, 
Chiba teaches acquire an end position and a target distance of work performed by the work vehicle (Paragraph 82 “The distance calculation section 43h calculates a distance (target surface distance) D between a bucket claw tip P4 (see FIG. 10) and the first target surface 700 or the second target surface 700A, whichever is closer to the bucket claw tip P4 (which is an MC-applied target surface).”, Figure 9),
determine, as a start position, a position that is away from the end position by the target distance (Paragraph 82 “The distance calculation section 43h calculates a distance (target surface distance) D between a bucket claw tip P4 (see FIG. 10) and the first target surface 700 or the second target surface 700A, whichever is closer to the bucket claw tip P4 (which is an MC-applied target surface). Specifically, the target surface distance D represents a distance between P4 and the second target surface 700A when the second target surface 700A is generated by the target surface generation section 43g, and represents a distance between P4 and the first target surface 700 when the second target surface 700A is not generated by the target surface generation section 43g.”)
generate a command signal 
to start the work from the start position toward the end position(Paragraph 96 “At Step S9, the target surface generation section 43g determines whether an arm pull command (arm crowding operation) has been input via the operation device 45b. When it is determined by this determination that the arm pull command has not been input, Step S6 is then performed. When it is determined by this determination that the arm pull command has been input, a surface offset by the correction amount d superiorly from the first target surface 700 is generated as the second target surface 700A (Step S10) and Step S11 is then performed. Step S10 sets the second target surface 700A as the MC target surface (MC-applied target surface).”) and 
modify the target distance based on a result of the work (Paragraph 106 “Thus, when the estimated excavation volume Va is greater than the limit volume Vb at the excavation start (at the start of the arm crowding operation), the second target surface 700A is generated at a position at which the estimated excavation volume is Vb with reference to the excavation start position (first position) and the second target surface 700A is set as the MC-applied target surface (processing by way of Step S10 in FIG. 13 is performed).”).
	It would have been obvious to one of ordinary skill to modify Shull to include the teachings of acquiring g an end position and a target distance of work for the purpose of assisting an excavation of the work machine.
As to claim 2 Chiba teaches a control system for a work vehicle wherein 
the controller is further configured to modify the target distance so as to decrease the target distance according to a length of a remaining soil distance indicating a degree of a remaining soil that is present to the end position, when the work implement moves away from the target design topography before reaching the end position(Paragraph 82, Figure 9)..

As to claim 3 Chiba teaches a control system for a work vehicle wherein 
the controller is further configured to modify the target distance so as to increase the target distance, when the work implement reaches the end position without moving away from the target design topography(Paragraph 82, Figure 9).
As to claim 4 Chiba teaches a control system wherein 
the controller is further configured to modify the target distance so as to decrease the target distance according to a remaining soil amount indicating a degree of a remaining soil that is present to the end position, when the work implement moves away from the target design topography before reaching the end position(Paragraph 74, Figure 9)
As to claim 5 Chiba teaches a control system for a work vehicle  wherein the controller is further configured to modify the target distance so as to decrease the target distance according to a length of a remaining soil distance indicating a degree of a remaining soil that is present to the end position, when load control that raises the work implement in order to release a load on the work implement is executed (Paragraph 74, Figure 9).
As to claim 12 Shull discloses a control system for a work vehicle including a travel device and a work implement, the control system comprising: 
a controller configured to 
determine a target design topography at least partially positioned below an actual topography, the target design topography being indicative of a target trajectory of the work implement (Column 2 lines 20-32 “FIG. 1 illustrates a worksite 10 with an exemplary machine 12 performing a predetermined task. Worksite 10 may include, for example, a mine site, a landfill, a quarry, a construction site, or any other type of worksite known in the art. The predetermined task may be associated with altering the current geography at worksite 10. For example, the predetermined tasks may include a grading operation, a leveling operation, a bulk material removal operation, or any other type of operation that results in alteration of the current geography at worksite 10. As machine 12 moves about worksite 10, a satellite 14 or other tracking device may communicate with an onboard control system 16 to monitor the movement of machine 12.”),, 
to operate the work implement according to the target design topography(Column 2 lines 20-32 “FIG. 1 illustrates a worksite 10 with an exemplary machine 12 performing a predetermined task. Worksite 10 may include, for example, a mine site, a landfill, a quarry, a construction site, or any other type of worksite known in the art. The predetermined task may be associated with altering the current geography at worksite 10. For example, the predetermined tasks may include a grading operation, a leveling operation, a bulk material removal operation, or any other type of operation that results in alteration of the current geography at worksite 10. As machine 12 moves about worksite 10, a satellite 14 or other tracking device may communicate with an onboard control system 16 to monitor the movement of machine 12.”)
Shull does not explicitly disclose acquire an end position and a target distance of work performed by the work vehicle, 
Chiba teaches acquire an end position and a target distance of work performed by the work vehicle (Paragraph 82 “The distance calculation section 43h calculates a distance (target surface distance) D between a bucket claw tip P4 (see FIG. 10) and the first target surface 700 or the second target surface 700A, whichever is closer to the bucket claw tip P4 (which is an MC-applied target surface).”, Figure 9),, 
determine, as a start position, a position that is away from the end position by the target distance (Paragraph 82 “The distance calculation section 43h calculates a distance (target surface distance) D between a bucket claw tip P4 (see FIG. 10) and the first target surface 700 or the second target surface 700A, whichever is closer to the bucket claw tip P4 (which is an MC-applied target surface). Specifically, the target surface distance D represents a distance between P4 and the second target surface 700A when the second target surface 700A is generated by the target surface generation section 43g, and represents a distance between P4 and the first target surface 700 when the second target surface 700A is not generated by the target surface generation section 43g.”), 
generate a command signal 
to start the work from the start position toward the end position(Paragraph 96 “At Step S9, the target surface generation section 43g determines whether an arm pull command (arm crowding operation) has been input via the operation device 45b. When it is determined by this determination that the arm pull command has not been input, Step S6 is then performed. When it is determined by this determination that the arm pull command has been input, a surface offset by the correction amount d superiorly from the first target surface 700 is generated as the second target surface 700A (Step S10) and Step S11 is then performed. Step S10 sets the second target surface 700A as the MC target surface (MC-applied target surface).”)  and 
acquire a load parameter indicating a magnitude of a load on the travel device (Paragraph 108 “Specifically, in accordance with the present embodiment, the estimated excavation volume Va is calculated on the basis of the posture of the hydraulic excavator 1 at the excavation start and the MC-applied target surface is generated such that the actual excavation amount is always equal to or smaller than the limit volume Vb, so that the MC-applied target surface can be generated at an appropriate position even when the excavation distance L varies and the actual excavation amount can be prevented from exceeding the limit volume Vb (e.g., maximum bucket capacity). Additionally, at this time, the front work implement 1A is controlled such that the bucket 10 is prevented from entering an area beneath the MC-applied target surface and the bucket 10 operates along the MC-applied target surface, so that operating load on the operator during the excavation work can be reduced.”), and 
modify the target distance according to the load parameter (Paragraph 108 “Specifically, in accordance with the present embodiment, the estimated excavation volume Va is calculated on the basis of the posture of the hydraulic excavator 1 at the excavation start and the MC-applied target surface is generated such that the actual excavation amount is always equal to or smaller than the limit volume Vb, so that the MC-applied target surface can be generated at an appropriate position even when the excavation distance L varies and the actual excavation amount can be prevented from exceeding the limit volume Vb (e.g., maximum bucket capacity). Additionally, at this time, the front work implement 1A is controlled such that the bucket 10 is prevented from entering an area beneath the MC-applied target surface and the bucket 10 operates along the MC-applied target surface, so that operating load on the operator during the excavation work can be reduced. Specifically, when, for example, the first target surface is set as a design surface indicating the final shape of the object to be worked on and the limit volume Vb is set to the maximum bucket capacity, the excavation work can be performed, in which the design surface is not damaged under a condition in which the excavation amount in one excavation operation is held within the maximum bucket capacity.”).
	It would have been obvious to one of ordinary skill to modify Shull to include the teachings of acquiring g an end position and a target distance of work for the purpose of assisting an excavation of the work machine.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shull (US 7,509,198) in view of Chiba (US 2020/0217050) as applied to claim 12 above, and in further view of Hiromatsu (US 2019/0218749)
As to claim 13 Chiba teaches a control system for a work vehicle according wherein
the controller is further configured to 
decrease the target distance(Paragraph 82, Figure 9)
Shull does not explicitly disclose determine whether the load parameter is greater than a predetermined first threshold
Hiromatsu determine whether the load parameter is greater than a predetermined first threshold(Paragraph 60)
It would have been obvious to one of ordinary skill to modify Shull to include the teachings of determining load parameter for the purpose of determining the load of the excavator.
As to claim 14 Chiba teaches a control system for a work vehicle wherein 
the controller is further configured to 
increase the target distance (Paragraph 82)
Shull does not explicitly disclose determine whether the load parameter is less than a predetermined second threshold
Hiromatsu teaches determine whether the load parameter is less than a predetermined second threshold(Paragraph 60)
It would have been obvious to one of ordinary skill to modify Shull to include the teachings of determining load parameter for the purpose of determining the load of the excavator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             9/23/2022